Miller., J.,
delivered tire opinion of tire Court.
This suit was brought by the appellee against the appellant to recover certain taxes for the years 1873, 1874, 1875 and 1876. The case was submitted to the Court below upon an agreed statement of facts, from which it appears the taxes in question were levied in pursuance of the general revenue laws of the State, upon the defendant’s interest in certain vessels. It is agreed that, during these years, the defendant was a citizen of Maryland and resided in the City of Baltimore; that he was part owner of three vessels which were regularly registered as vessels of the United States, under the Act of Congress of December 31st, 1792, in the office of the Collector of Customs at Baltimore, the home port of the vessels, and the domicil and usual place of residence of their acting and managing owners; that under the powers conferred by its charter, the City of Baltimore, by sundry ordinances passed in these years, imposed an annual tax for general municipal purposes upon all assessable property in the city, and in virtue thereof, and upon the basis of assessments previously made and then in force, the several shares, interests and proportions belonging to the defendant and other part owners residing in Baltimore, in each, of these vessels, were taxed by the City as assessable, and assessed property in the said city belonging to such resident part owners respectively. There is nothing in the record to show that this assessment was made, or the tax levied with reference to the tonnage of the vessels, but on the contrary they appear to have been valued and assessed in the same manner as other personal property or chattels would have been valued and assessed under the same laws. The general assessment laws then in force subjected to assessment and taxation, among other property, “ the interest or proportion in all ships or other vessels, if registered in a port of Maryland, whether in or out of port, owned by residents of this *459State.” Code, Art. 81, sec. 2; Act of 1874, ch. 483, sec. 2. It was further agreed that these vessels, during that time, were employed continuously and exclusively in foreign commerce, and seldom remained in the port of Baltimore more than ten weeks in any one year; that they have paid to the United States the usual tonnage duties prescribed by sec. 4219 of the Revised Statutes, and have also been compelled to pay to American consular officers in foreign ports, tbe fees allowed by the rates prescribed by the President, as required by law, and published in the regulations and circulars of the State Department.
Now it is contended that the tax so levied cannot be •sustained because it is in contravention of the provisions of the Constitution of the United States, which confer upon Congress the power to regulate commerce with foreign nations and among the several States, and forbid the States, without the consent of Congress, to lay any duty of tonnage, or any imports, or duties on imports or exports, except what may be absolutely necessary for executing their inspection laws. The general question thus presented is not a new one, but has arisen, and been considered and adjudicated by the Federal and State Courts in many cases. In Howell vs. The State, 3 Gill, 14, our predecessors, in a very able opinion, declared that property in ships or vessels belonging to a citizen of this State, living within her territory, subject to her jurisdiction and protected by her laws, is part of his capital in trade, and like other property is the subject of State taxation. In that case a State law precisely like that now in force, subjecting to taxation the interest or proportion in all ships or other vessels, whether in or out of port, owned by persons resident of the State, was sustained and held not to be in violation of, or in conflict with any provision of the Federal Constitution. That decision has more than once been approved by the Supreme Court of the United States. Very recently in Transportation Co. vs. Wheeling, 9 Otto, *460275, where the question again arose, the Court reviewed all the authorities, and, without dissent, affirmed the law as stated in Howell vs. The State. The doctrine announced hy the Supreme Court in that case is, that while taxes levied by a State on ships or vessels as instruments of commerce and navigation are prohibited, yet annual taxes for the support of the State Government levied upon ships or vessels owned by citizens of the State, as property, are perfectly valid. “ It is too well settled ” say the Court, “ to-admit of question, that taxes levied by a State upon ships, or vessels owned by the citizens of the State as property based upon a valuation of the same as property, to the extent of such ownership, are not within the prohibition of' the Constitution.” Such a tax is a tax to the owner in the locality of his residence, and is not a tax upon the ship as an instrument of commerce. The prohibition against tonnage duties, when properly construed, does not extend to-the investments of the citizens in such structures.
It is true that in these cases, as in all to which we have been referred, the vessels were engaged in the coasting-trade, or inter-State, and not in foreign commerce. But how can this affect, the principle of the decisions ? A ship is as much property in the one case as in the other. The-power of State taxation is not limited by the fact that the-resident owner may choose to employ his vessel in foreign commerce, rather than in the coasting trade, nor can we-discover anything in the constitutional prohibitions that, will allow a State to tax it as property in one case, and forbid such taxation in the other. An owner" living in Baltimore may employ his vessel in trading to Liverpool, or to New Orleans, but in either case, it is his personal property, and like other such property its situs for the-purpose of taxation, as well as in other respects, is thedomicil of the owner. Hooper vs. Mayor & C. C. of Balto., 12 Md., 464; Hays vs. Pacific Mail Steamship Company, 17 How., 596.
*461To the right of the City to recover the taxes for the year 1873 the plea of limitations is interposed. The tax levy for that year was made hy ordinance, approved April 12th, 1873, and this suit was instituted on the 9th of March, 1877, less than four years thereafter. By the Act of 1852, ch. 75, sec. 4, it was provided “ that all taxes hereafter to he levied for county or city purposes shall he collected by the collectors of the counties and cities respectively within three years after the same shall have been levied, and in case the same shall not he collected within three years, then the party or parties from whom' such taxes may he demanded may plead this section in bar of any recovery of the same.” By the Act of 1860, ch. 91, sec. 1, it was provided that “all taxes now levied or which may hereafter he levied in the City of Baltimore, shall he collected within three years from the levying of the same, and the collection of taxes shall not be enforced by law after the lapse of said three years, and the party from whom said taxes may he demanded, may plead this section in bar of any recovery of the same.” When the -Code was adopted both these provisions were codified, the the former becoming sec. 92 of Art. 81, of the Code of Public General Laws, and the latter sec. 880, of Art. 4 of the Code of Public Local Laws. It thus appears that the Legislature made a separate provision for the collection of taxes levied in the City of Baltimore, and the plain inference is that sec. 92, of Art. 81 of the Code of Public General Laws was not intended to apply to that City. After-wards, hy the Act of 1861, ch. 94, sec. 880, of Art. 4 of the Code of Public Local Laws, was amended so as to extend the period within which taxes levied in the City of Baltimore could be collected, to four years. This suit therefore, was toithin time under this statute, as respects the taxes for the year 1873. A similar extension of time •as to the collection of “ taxes levied for county and city purposes,” as provided by sec. 92, of Art. 81, of the Code *462of Public G-eneral Laws, was afterwards made by the Act of 1874, ch. 483, sec. 82. In neither of these Acts is any reference made to the law relating to the limitation of actions generally, (Code, Art. 57, sec. 1,) but it is plain that an action of assumpsit, like the present, by the • City of Baltimore against a delinquent tax-payer, to recover unpaid taxes, is withdrawn from its operation, by the Act of 1861, ch. 94, even if it should be held that but for this Act, such an action would fall within the provisions of the general limitation law.
(Decided 3rd February, 1881.)

Judgment a-ffirmed.